DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the preliminary amendment filed 03/21/2021. As directed by the amendment, claims 1-20 have been cancelled and claims 21-40 have been added. Thus, claims 21-40 are presently pending. 
Claim Objections
Claim33 is objected to because of the following informalities: claim 33 should be amended to include a period.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: artificial data recognition module configured to automatically determine whether the synchronized signals, in any combination, indicate one or more pathologies in claims 33 and 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over ORTEN WO 2005/037096 A1 (of record) in view of CAHAN et al., US 2017/0086778 A1 hereinafter "CAHAN" .
Regarding claim 28, ORTEN discloses a computing device (page 4, lines 28-29 and claim 9 “measurement data are analyzed in real time in … external computer), comprising: processing circuitry (inherent feature of a computer) configured to receive ultrasound signals from an ultrasound sensor of a handheld probe; receive electrocardiogram (EKG) signals from an EKG sensor of the handheld probe; receive auscultation signals from an auscultation sensor of the handheld probe (measurement data are received from hand-held examination unit of Fig. 1 that comprise a Doppler (ultrasound sensor) that provides ultrasound signals, ECG electrodes that provide EKG signal) and sound/vibrational sensor that provides auscultation signal ([abstract] and Fig. 1). 
ORTEN does not explicitly disclose that the processing circuitry is configured to synchronize the acquired signals.
CAHAN discloses in [0046] synchronizing acoustic information with EKG, EEG and other real time measurements for diagnosis purposes. In view of these teachings of CAHAN , it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the processing circuitry of ORTEN to synchronize the acquired acoustic information from the Doppler and ultrasound sensor with EKG sensor data, so as to generate sensor data in a form that can be processed or analyzed with a process for diagnosis purposes.  
Regarding claims 30 – 32,  ORTEN in view of CAHAN discloses the computing device of claim 28,  CAHAN further discloses impressing a time stamp during digitization of acoustic data based on internal real time clock [0026] and time stamping of data captured by sensors for storage (memory is implicit – [0025] memory 212) or correlated with other time stamped sensor data [0028]. In view of these teachings, it would have been obvious to modify the processing circuitry of ORTEN to include a clock and memory, so as to synchronize and time stamp the acquired signals based on the clock, for storage in the memory for future use or correlation with other time-stamped sensor data. 
12.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over ORTEN in view of CAHAN as applied to claim 28 above, and further in view of ZOGHBI US 20130158363 A1.
	Regarding claim 29, ORTEN in view of CAHAN discloses the invention of claim 28 as discussed above, although ORTEN discloses in page 4, lines a display/ screen for displaying results in form of 3D image, time diagrams or numerical measurements, ORTEN fails to explicitly disclose the display is configured to display an ultrasound image, an EKG waveform  and an auscultation waveform. 
ZOGHBI discloses a display in Fig. 1 and 34  that is configured to synchronously display an ultrasound image an EKG waveform and an auscultation waveform. In view of these, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the display of ORTEN to be configured to synchronously display an ultrasound image an EKG waveform and an auscultation waveform so as to allow a user to make a diagnosis based on the displayed data. In modified ORTEN, the displayed ultrasound image, EKG waveform and  auscultation waveform would be based on synchronized signal as modified by CAHAN in claim 28.
Claims 21-25 and  27 are rejected under 35 U.S.C. 103 as being unpatentable over ORTEN in view of CAHAN and in view of KIM US 20110275909 A1.
Regarding claims 21 and 23, ORTEN discloses a handheld device (Fig. 1) , comprising: processing circuitry (Fig. 1 “electronic circuitry”); an ultrasound sensor (Fig. 1 e.g., Doppler); and at least one of an electrocardiogram (EKG) sensor (Fig. 1 ECG electrodes) or an auscultation sensor (sound/vibrational sensor for auscultation [abstract]), wherein the ultrasound sensor and the at least one of the EKG sensor or the auscultation sensor are configured to acquire respective signals of a patient. Although ORTEN discloses that the electronic circuitry performs signal processing (see page 4, lines 21-32) ORTEN does not explicitly disclose that the processing circuitry is configured to digitize and synchronize the acquired signals.
CAHAN discloses in [0046] synchronizing acoustic information with EKG, EEG and other real time measurements for diagnosis purposes ([0022], [0035]) and further impressing a time stamp during digitization of acoustic data [0026] and time stamping of data captured by sensors to be correlated with other time stamped sensor data [0028] CAHAN does not explicitly teach digitizing all the acquired sensor data. 
KIM discloses in Fig. 2 received signals from an electrocardiogram 122, auscultation sensor 124 and ultrasound sensor 128 are are digitized with an analogue to digital converter 145 prior to being passed on to an analysis indicator system 200 for analysis [0069-0072]. 
In view of these teachings of CAHAN and KIM, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the processing circuitry of ORTEN to include an A/D converted to digitize the acquired signals and to synchronize the acquired signals, so as to generate sensor data in a form that can be processed or analyzed with a process for diagnosis purposes.  
Regarding claim 22, ORTEN discloses the handheld device of claim 21 further comprising a screen for displaying results (page 4, lines 30-32), synchronizing acquired signals disclosed by CAHAN are time-stamped to allow for correlation with other time stamped sensor data. In ORTEN as modified by KIM and CAHAN, the display will display the synchronized signals in a time aligned manner, owing to the acquired signals being time-stamped for correlation with other time-stamped sensor data, for diagnosis purposes.
Regarding claims 24 and 27, modified ORTEN discloses the handheld device of claim 23 as discussed above, in view of the teachings of ORTEN in page 1, line 32-34, the sensor data is acquired at the same time i.e., simultaneously, which would include  overlapping time intervals. In view of time stamping discussed above, the processor is configured to synchronize the acquired signals in a time-aligned manner.
Regarding claim 25, modified ORTEN discloses the handheld device of claim 21 as discussed above to include time stamping based on internal real time clock (CAHAN [0026]). In view of these teachings, it would have been obvious to modify the processing circuitry of ORTEN to include a clock, so as to time stamp, digitize and synchronize the acquired signals based on the clock, for storage or correlation with other time-stamped sensor data. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over ORTEN in view of CAHAN and KIM as applied to claim 21 above, and further in view of SMITH et al., US 20060004290 A1 hereinafter "SMITH" (of record) .
Regarding claim 26, ORTEN in view of CAHAN and KIM does not explicitly disclose wherein the ultrasound sensor includes piezoelectric or capacitive micromachined ultrasound transducers (pMUT/cMUT). However, SMITH discloses an ultrasound sensor that includes a cMUT or pMUT to acquire ultrasound data [0023], wherein the micromachined transducer elements are formed on a substrate that includes other non-imaging sensors on the same substrate to allow acquiring of non-imaging sensor data. In view of these teachings, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the ultrasound sensor of ORTEN with a cMUT or pMUT that includes other non-imaging sensors, to increase versatility of the device of ORTEN in acquiring additional sensor data for diagnosis purposes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,874,377 B2 and claims 1-15 of US 10,507,009 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 21 and 28 of the pending claims are of a broader scope hence anticipated by the patented claims, moreover, dependent claims 22-27 and 29-32 limitations are to be found in claims 1-15 of each patent and hence not patentably distinct.
 Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 34-40 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793